Case 1:20-cv-02007-SEB-TAB Document 40 Filed 10/06/20 Page 1 of 5 PageID #: 853




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 COMMON CAUSE INDIANA, et al.                      )
                                                   )
                             Plaintiffs,           )
                                                   )
                        v.                         )      No. 1:20-cv-02007-SEB-TAB
                                                   )
 CONNIE LAWSON, et al.                             )
                                                   )
                             Defendants.           )

        ORDER GRANTING IN PART DEFENDANTS' MOTION TO STAY

        On September 29, 2020, the Court preliminarily enjoined Defendants from

 enforcing in the November 3, 2020 general election Indiana's noon Election Day receipt

 deadline for mail-in absentee ballots, codified at Indiana Code §§ 3-11.5-4-3 and 3-11.5-

 4-10, and ordered that all absentee ballots postmarked by November 3, 2020 and received

 by November 13, 2020 be counted, if otherwise valid. Defendants filed their notice of

 appeal on October 2, 2020 and now request, pursuant to Federal Rule of Civil Procedure

 62(b), that we issue an order to stay the preliminary inunction pending the disposition of

 Defendants' appeal before the Seventh Circuit Court of Appeals.

        A grant of a motion to stay is an exercise of judicial discretion and it is the moving

 party's burden to demonstrate that a stay is warranted. Nken v. Holder, 556 U.S. 418, 434

 (2009). In determining whether to grant a stay pending appeal, the court considers "(1)

 whether the stay applicant has made a strong showing that he is likely to succeed on the

 merits on appeal; (2) whether the applicant will be irreparably injured absent a stay; (3)

 whether issuance of the stay will substantially injure the other parties interested in the

                                               1
Case 1:20-cv-02007-SEB-TAB Document 40 Filed 10/06/20 Page 2 of 5 PageID #: 854




 proceeding; and (4) where the public interest lies." Nken, 556 U.S. at 426 (quotation

 marks and citation omitted).

        Here, in granting Plaintiffs' request for a preliminary injunction, we found that

 Plaintiffs made a strong showing that they are likely to succeed on the merits of their

 claim that the noon Election Day receipt deadline is unconstitutional as applied in the

 context of the COVID-19 pandemic. Nothing raised in Defendants' motion to stay

 persuades us otherwise; thus, the first factor weighs against granting a stay. 1 In arguing

 that the remaining three factors—the irreparable harm each party will suffer with or

 without a stay and whether a stay is in the public interest—support the issuance of a stay,

 Defendants focus heavily on the proximity of the election and the risk of voter confusion

 if a stay is not issued. We note, as Plaintiffs highlight, that Defendants' argument on this

 score is somewhat undermined by the fact that their own actions have extended the

 timeline in this case, as they requested additional time beyond that provided by the Local

 Rules within which to respond to Plaintiffs' motion for preliminary injunction, resulting

 in a briefing schedule that provided them with an approximately two-week extension. 2

        However, given the critical time period during which this appeal will be under

 review, and in order to avoid providing absentee voters with a false sense of security


 1
   The sovereign immunity and federalism arguments Defendants raise for the first time in their
 motion to stay could have and should have been raised before us in response to Plaintiffs' request
 for preliminary injunctive relief, but Defendants failed to do so.
 2
   Indeed, by our assessment, neither side initially seemed particularly concerned with any time
 exigencies in this case. The complaint was filed on July 30, 2020, and Plaintiffs did not file their
 motion for preliminary injunction until August 17, 2020. Defendants' response was filed on
 September 16, 2020 and Plaintiffs filed their reply on September 23, 2020. We issued our order
 granting Plaintiffs' request for injunctive relief less than a week later, on September 29, 2020.
 Defendants then filed their notice of appeal on October 2, 2020.
                                                  2
Case 1:20-cv-02007-SEB-TAB Document 40 Filed 10/06/20 Page 3 of 5 PageID #: 855




 regarding the extended absentee ballot receipt deadline as the Seventh Circuit has this

 appeal under review, we hereby STAY our order granting Plaintiffs' request for

 preliminary injunctive relief for one week to allow the Seventh Circuit to consider

 Defendants' appeal and determine whether an additional stay is warranted. In the interim,

 "lest they effectively lose their right to do so by the vagaries of COVID-19, mail

 processing, or other, unforeseen developments leading up to the November election,"

 Democratic Nat'l Comm. v. Bostelmann, ___ F. Supp. 3d ___, 2020 WL 5627186, at *2

 (W.D. Wis. Sept. 21, 2020), Indiana voters eligible to and desirous of voting by absentee

 ballot are encouraged to submit their applications well in advance of Indiana's October

 22, 2020 deadline, and, upon receipt, to promptly complete and return their absentee

 ballots without delay.

        IT IS SO ORDERED.



              10/6/2020
 Date: ________________________                   _______________________________
                                                   SARAH EVANS BARKER, JUDGE
                                                   United States District Court
                                                   Southern District of Indiana




                                              3
Case 1:20-cv-02007-SEB-TAB Document 40 Filed 10/06/20 Page 4 of 5 PageID #: 856




 Distribution:

 Courtney Lyn Abshire
 INDIANA ATTORNEY GENERAL
 courtney.abshire@atg.in.gov

 Aneel L. Chablani
 CHICAGO LAWYERS' COMMITTEE FOR CIVIL RIGHTS
 achablani@clccrul.org

 Thomas M. Fisher
 INDIANA ATTORNEY GENERAL
 tom.fisher@atg.in.gov

 Ami Gandhi
 CHICAGO LAWYERS' COMMITTEE FOR CIVIL RIGHTS
 agandhi@clccrul.org

 Jefferson S. Garn
 INDIANA ATTORNEY GENERAL
 Jefferson.Garn@atg.in.gov

 William R. Groth
 VLINK LAW FIRM LLC
 wgroth@fdgtlaborlaw.com

 Kian J. Hudson
 INDIANA ATTORNEY GENERAL
 kian.hudson@atg.in.gov

 Julia Catherine Payne
 INDIANA OFFICE OF THE ATTORNEY GENERAL
 Julia.Payne@atg.in.gov

 Ezra D. Rosenberg
 LAWYERS' COMMITTEE FOR CIVIL RIGHTS UNDER LAW
 erosenberg@lawyerscommittee.org

 Mark W. Sniderman
 FINDLING PARK CONYERS WOODY & SNIDERMAN, PC
 msniderman@findlingpark.com



                                      4
Case 1:20-cv-02007-SEB-TAB Document 40 Filed 10/06/20 Page 5 of 5 PageID #: 857




 Ryan Snow
 LAWYERS' COMMITTEE FOR CIVIL RIGHTS UNDER LAW
 rsnow@lawyerscommittee.org

 Jennifer Terrell
 CHICAGO LAWYERS' COMMITTEE FOR CIVIL RIGHTS
 jterrell@clccrul.org




                                      5
